 

Exhibit 10.1

 

VICE PRESIDENT EMPLOYMENT AGREEMENT

For

Nachiappan Chidambaram

 

This Employment Agreement (the “Agreement”), made between Lipocine Inc. (the
“Company”) and Nachiappan Chidambaram (“Vice President”) (each a “Party” and
collectively, the “Parties”), is effective as of November 5, 2018.

 

WHEREAS, the Company desires for Vice President to provide services to the
Company;

 

WHEREAS, Vice President is willing to perform services for the Company on the
terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

 

1.           Employment by the Company.

 

1.1.         Position. Vice President shall serve as the Company’s Vice
President, Product Development. During the term of Vice President’s employment
with the Company, Vice President will devote substantially all of Vice
President’s business time and attention to the business of the Company, except
for approved vacation periods and reasonable periods of illness or other
incapacities permitted by the Company’s general employment policies.

 

1.2.         Duties and Location.

 

(i)          Vice President shall perform such duties as are required by the
Company’s Chief Executive Officer, to whom Vice President will report. Vice
President’s primary office location shall be the Company’s offices located in
Salt Lake City, Utah. The Company reserves the right to reasonably require Vice
President to perform Vice President’s duties at places other than Vice
President’s primary office location from time to time.

 

1.3.          Policies and Procedures. The employment relationship between the
Parties shall be governed by the general employment policies and practices of
the Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

 

   

 

  

2.           Compensation.

 

2.1.         Salary.

 

(i)          For services to be rendered hereunder, Vice President shall
initially receive a base salary at the rate of Two Hundred Thirty Four Thousand
Dollars ($234,000) per year (the “Base Salary”), subject to standard payroll
deductions and withholdings payable in accordance with the Company’s regular
payroll schedule.

 

2.2.         Bonus. Vice President will be eligible for an annual discretionary
bonus (“Annual Bonus”) of up to Twenty-Two percent (22%) of Vice President’s
applicable Base Salary or such higher amount as may be determined by the
Company’s Board of Directors (“Board”) (or compensation committee thereof) from
time to time. Whether Vice President receives an annual bonus, and the amount of
any such annual bonus, will be determined by the Board in its sole discretion
based upon the Company’s and Vice President’s achievement of objectives and
milestones to be determined on an annual basis by the Board. Bonuses are
generally paid by March 15 following the applicable bonus year, and Vice
President must be an active employee on the date any Annual Bonus is paid in
order to earn any such Annual Bonus. Vice President will not be eligible for,
and will not earn, any Annual Bonus (including a prorated bonus) if Vice
President employment terminates for any reason before the date Annual Bonuses
are paid.

 

2.3.         Standard Company Benefits. Vice President shall be entitled to
participate in all employee benefit programs for which Vice President is
eligible under the terms and conditions of the benefit plans that may be in
effect from time to time and provided by the Company to its employees. The
Company reserves the right to cancel or change the benefit plans or programs it
offers to its employees at any time.

 

2.4.         Expenses. The Company will reimburse Vice President for reasonable
business travel, entertainment or other expenses, including cellular phone,
incurred by Vice President in furtherance or in connection with the performance
of Vice President’s duties hereunder, in accordance with the Company’s expense
reimbursement policy as in effect from time to time.

 

3.           Termination of Employment; Severance.

 

3.1.         At-Will Employment. Vice President’s employment relationship is
at-will. Either Vice President or the Company may terminate the employment
relationship at any time, with or without Cause or advance notice. Upon
termination for any reason, Vice President shall receive (i) all unpaid salary
and unpaid vacation accrued through the separation date; (ii) any
payments/benefits to which the Vice President is entitled under the express
terms of any applicable Company employee benefit plan; and (iii) any
unreimbursed valid business expenses for which the Vice President has submitted
properly documented reimbursement requests. Vice President’s right to payment
under any then outstanding equity awards shall be governed by their applicable
terms.

 

3.2.         Termination Without Cause; Resignation for Good Reason.

 

(i)          The Company may terminate Vice President’s employment with the
Company at any time without Cause (as defined below). Further, Vice President
may resign at any time for Good Reason (as defined below).

 

 2 

 

  

(ii)         In the event Vice President’s employment with the Company is
terminated by the Company without Cause, or Vice President resigns for Good
Reason, then provided such termination constitutes a “separation from service”
(as defined under Treasury Regulation Section 1.409A-1(h), without regard to any
alternative definition thereunder, a “Separation from Service”), and provided
that Vice President remains in compliance with the terms of this Agreement and
the Company’s policies applicable to Vice President and satisfies the
requirements set forth in Section 4, then Vice President shall receive the
following severance benefits:

 

(a)          Severance (the “Severance”) in an amount equal to twenty-six weeks
of Base Salary as in effect immediately prior to the separation date. The
Severance shall be subject to standard payroll deductions and withholdings, and
will be payable in a lump-sum on the 60th day following Vice President’s
Separation from Service.

 

(b)          Six months accelerated vesting of all of Vice President’s equity
interests in the Company.

 

(iii)        If Vice President’s termination without Cause or resignation for
Good Reason occurs as a result of or immediately prior to the closing of a
Change-in-Control (and provided such termination or resignation constitutes a
Separation from Service), and provided that Vice President remains in compliance
with the terms of this Agreement and the Company’s policies applicable to Vice
President and satisfies the requirements set forth in Section 4, then in lieu of
the benefits set forth in Section 3.2(ii)(a) and (b), Vice President shall
receive the following severance benefits:

 

(a)          Severance in an amount equal to the sum of the following (shall be
subject to standard payroll deductions and withholdings, and payable in a
lump-sum on the 60th day following Vice President’s Separation from Service):

 

(1)         Fifty-two weeks of Base Salary as in effect immediately prior to the
separation date; and

 

(2)         Target bonus equal to the product of (A) Vice President’s Base
Salary as in effect immediately prior to the separation date, multiplied by
(B) Vice President’s annual bonus percentage target as in effect immediately
prior to the separation date.

 

(b)          The vesting of all of Vice President’s equity interests in the
Company shall be accelerated such that all equity interests shall be deemed
vested and exercisable as of Vice President’s last day of employment.

 

3.3.         Termination for Cause; Resignation Without Good Reason; Death or
Disability.

 

(i)          The Company may terminate Vice President’s employment with the
Company at any time for Cause. Further, Vice President may resign at any time
without Good Reason. Vice President’s employment with the Company may also be
terminated due to Vice President’s death or disability.

 

 3 

 

  

(ii)         If Vice President resigns without Good Reason, or the Company
terminates Vice President’s employment for Cause, or upon Vice President’s death
or disability, then (a) Vice President will no longer vest in any equity
interests that are subject to vesting, (b) all payments of compensation by the
Company to Vice President under this Agreement will terminate immediately
(except as to amounts already earned), and (c) Vice President will not be
entitled to any severance benefits hereunder, including the Severance.

 

4.           Conditions to Receipt of the Severance Benefits. Vice President’s
receipt of the severance benefits set forth in Sections 3.2(ii) and (iii) will
be subject to Vice President signing and not revoking a separation agreement and
release of claims in a form reasonably satisfactory to the Company (the
“Separation Agreement”). No severance benefits will be paid or provided until
the Separation Agreement becomes effective.

 

5.           Section 409A. It is intended that all of the severance benefits and
other payments payable under this Agreement satisfy, to the greatest extent
possible, the exemptions from the application of Code Section 409A provided
under Treasury Regulations 1.409A 1(b)(4), 1.409A 1(b)(5) and 1.409A 1(b)(9),
and this Agreement will be construed to the greatest extent possible as
consistent with those provisions, and to the extent no so exempt, this Agreement
(and any definitions hereunder) will be construed in a manner that complies with
Section 409A. For purposes of Code Section 409A (including, without limitation,
for purposes of Treasury Regulation Section 1.409A 2(b)(2)(iii)), Vice
President’s right to receive any installment payments under this Agreement
(whether severance payments, reimbursements or otherwise) shall be treated as a
right to receive a series of separate payments and, accordingly, each
installment payment hereunder shall at all times be considered a separate and
distinct payment. Notwithstanding any provision to the contrary in this
Agreement, if Vice President is deemed by the Company at the time of Vice
President’s Separation from Service to be a “specified employee” for purposes of
Code Section 409A(a)(2)(B)(i), and if any of the payments upon Separation from
Service set forth herein and/or under any other agreement with the Company are
deemed to be “deferred compensation”, then to the extent delayed commencement of
any portion of such payments is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the related adverse
taxation under Section 409A, such payments shall not be provided to Vice
President prior to the earliest of (i) the expiration of the six-month period
measured from the date of Vice President’s Separation from Service with the
Company, (ii) the date of Vice President’s death or (iii) such earlier date as
permitted under Section 409A without the imposition of adverse taxation. Upon
the first business day following the expiration of such applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this
Paragraph shall be paid in a lump sum to Vice President, and any remaining
payments due shall be paid as otherwise provided herein or in the applicable
agreement. No interest shall be due on any amounts so deferred.

 

6.           Definitions.

 

(i)          Cause. For purposes of this Agreement, “Cause” for termination
means (a) conviction of, or the entry of a plea of guilty or no contest to, a
felony or any crime that may materially adversely affect the business, standing
or reputation of the Company; (b) dishonesty, fraud, embezzlement or other
misappropriation of funds; (c) material breach of this Agreement that remains
uncured 30 days after written notice of breach; (d) willful refusal to perform
the lawful, good faith and reasonable directives of the Company’s Chief
Executive Officer; or (e) termination of Vice President’s employment pursuant to
Sections 10.2 and 10.3 of this Agreement.

 

 4 

 

  

(ii)         Good Reason. For purposes of this Agreement, Vice President shall
have “Good Reason” for resignation of employment with the Company if any of the
following actions are taken by the Company without Vice President’s prior
written consent: (a) a material reduction in Vice President’s Base Salary,
unless the reduction is proportional to an across-the-board decrease affecting
all senior Vice Presidents; or (b) a material reduction in Vice President’s
duties and responsibilities. Notwithstanding the foregoing, the Company may
change Vice President’s duties and responsibilities to fit the needs of the
Company so long as such change(s) do not materially reduce Vice President’s
duties to the Company. In order to resign for Good Reason, Vice President must
provide written notice to the Company’s Board within 30 days after the first
occurrence of the event giving rise to Good Reason setting forth the basis for
Vice President’s resignation, allow the Company at least 30 days from receipt of
such written notice to cure such event, and if such event is not reasonably
cured within such period, Vice President must resign from all positions Vice
President then holds with the Company not later than 90 days after the
expiration of the cure period.

 

(iii)        Change-in-Control. For purposes of this Agreement,
“Change-in-Control” will have the meaning set forth in the Amended and Restated
Lipocine Inc. 2014 Equity Incentive Plan.

 

7.           Proprietary Information Obligations. Vice President shall be
required to execute and abide by the Company’s standard form of Employee
Proprietary Information and Inventions Agreement. Pursuant to Section 8, Vice
President shall also be required to execute and abide by the Company’s form of
Employee Restrictive Covenant Agreement.

 

8.           Outside Activities During Employment.

 

8.1.         Non-Company Business. Except with the prior written consent of the
Board, Vice President will not during the term of Vice President’s employment
with the Company undertake or engage in any other employment, occupation or
business enterprise, other than ones in which Vice President is a passive
investor. Vice President is permitted to serve as a member of the board of
directors of one company provided that such company is not a competitor of the
Company. Vice President may engage in civic and not-for-profit activities so
long as such activities do not materially interfere with the performance of Vice
President’s duties hereunder.

 

8.2.         No Adverse Interests. Vice President agrees not to acquire, assume
or participate in, directly or indirectly, any position, investment or interest
known to be adverse or antagonistic to the Company, its business or prospects,
financial or otherwise.

 

 5 

 

  

9.           Code Section 280G. If any payment or benefit Vice President would
receive from the Company or otherwise in connection with a Corporate Transaction
or other similar transaction (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment will be equal to the Reduced Amount. The
“Reduced Amount” will be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax, or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount ((x) or (y)), after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Vice President’s receipt of
the greater economic benefit notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a Reduced Amount will give rise to
the greater after tax benefit, the reduction in the Payments will occur in the
following order: (a) reduction of cash payments; (b) cancellation of accelerated
vesting of equity awards in such a manner as to produce the least amount of
reduction necessary; and (c) reduction of other benefits paid to Vice President.
Within any such category of payments and benefits (that is, (a), (b) or (c)), a
reduction will occur first with respect to amounts that are not “deferred
compensation” within the meaning of Section 409A and then with respect to
amounts that are. In the event that acceleration of compensation from Vice
President’s equity awards is to be reduced, such acceleration of vesting will be
canceled, subject to the immediately preceding sentence, in the reverse order of
the date of grant, except to the extent a different chronology is necessary to
produce the least amount of reduction. The registered public accounting firm
engaged by the Company for general audit purposes as of the day prior to the
effective date of the event described in Section 280G(b)(2)(A)(i) of the Code
will perform the foregoing calculations. If the registered public accounting
firm so engaged by the Company is serving as accountant or auditor for the
acquirer or is otherwise unable or unwilling to perform the calculations, the
Company will appoint a nationally recognized firm that has expertise in these
calculations to make the determinations required hereunder. The Company will
bear all expenses with respect to the determinations by such independent
registered public accounting firm required to be made hereunder. Any good faith
determinations of the independent registered public accounting firm made
hereunder will be final, binding and conclusive upon the Company and Vice
President.

 

10.         Further Agreements of Vice President.

 

10.1.       No Restrictions. Vice President warrants and represents that he is
not bound by any employment contract, restrictive covenant or any other
restriction preventing Vice President from entering into employment with the
Company or limiting Vice President’s ability to conduct the activities
contemplated by this Agreement or to carry out his responsibilities to the
Company, or which is in any other way inconsistent with the terms of this
Agreement.

 

10.2.       Documentation. For purposes of federal immigration law, Vice
President will be required to provide to the Company documentary evidence of
Vice President’s identity and eligibility for employment in the United States.
Vice President agrees to provide such documentation within three (3) business
days of his date of hire. If Vice President does not provide such documentation
within three (3) business days of his date of hire, Vice President’s employment
with the Company may be terminated.

 

10.3.       Background Check. Vice President’s employment under this Agreement
is subject to Vice President passing a standard criminal background check,
testing for any recent use of illegal drugs, Food and Drug Administration
debarment certification and any other employment related issues that may
negatively affect Vice President’s performance under this Agreement. Vice
President hereby consents to such background check. If Vice President does not
pass the criminal background check, Vice President’s employment with the Company
may be terminated.

 

 6 

 

  

10.4.       Resignation by Vice President. Vice President shall not voluntarily
retire, resign or otherwise terminate his relationship with the Company or any
of its affiliates without first giving the Company at least sixty (60) days
prior written notice of the effective date of such retirement, resignation or
other termination. Such written notice shall be sent by certified mail to
Lipocine Inc., Attn: President and CEO, 675 Arapeen Dr. Suite 202, SLC, UT
84124. The Company retains the right to waive the notice requirement in whole or
in part or to place you on paid leave for all or part of this sixty (60) day
period.

 

10.5.       No Solicitation. Vice President agrees that if his employment is
terminated for any reason by either Party, Vice President shall not for a period
of one (1) year after such termination, without the Company’s prior written
consent, directly or indirectly: (a) solicit or induce, or cause or encourage
others to solicit or induce, approach, counsel, attempt or cause or induce, or
encourage others to solicit or induce, any employees of the Company to leave the
Company; (b) hire or cause others to hire any employees of the Company; or (c)
encourage or assist in the hiring process of any employees of the Company, or
cause others to participate, encourage or assist in the hiring process of any
employees of the Company.

 

10.6.       Non-Disclosure of Confidential Information. Vice President shall not
at any time, whether during Vice President’s employment or following the
termination of Vice President’s employment, for any reason, directly or
indirectly disclose or furnish to any entity, firm, corporation or person any
confidential or proprietary information of the Company with respect to any
aspect of its operation, business or clients. Vice President shall be allowed to
disclose confidential information to the extent that such disclosure is (a) duly
approved in writing by the Company; (b) necessary for Vice President to enforce
his rights under this Agreement in connection with a legal proceeding; or (c)
required by law or by the order of a court or similar judicial or administrative
body, provided that Vice President notify the Company of such required
disclosure promptly and cooperate with the Company in any lawful action to
contest or limit the scope of such required disclosure. Confidential or
proprietary information shall mean information not generally known to the public
to which Vice President gains access by reason of Vice President’s employment by
the Company and includes, but is not limited to, information relating to all
present or past customers, trade secrets, business and marketing plans, research
and development plans, financial data and strategies, salaries and employment
benefits, and operational costs. This provision shall survive the expiration of
this Agreement.

 

10.7.       Company Property. All records, files, memoranda, reports, customer
information, client lists, documents and equipment relating to the business of
the Company, whether in electronic or any other format, which Vice President
prepares, possesses or comes in contact with while he is an employee of the
Company, shall remain the sole property of the Company. Vice President agrees
upon termination of Vice President’s employment, that Vice President shall
provide to the Company all documents, papers, files, electronic media, or other
material in Vice President’s possession and under Vice President’s control that
are connected with or derived from Vice President’s services to the Company.
Vice President agrees that the Company owns all work products, patents,
copyrights, trademarks, trade secrets and other material produced by Vice
President during Vice President’s employment with the Company. This provision
shall survive the expiration of this Agreement.

 

 7 

 

  

10.8.       Remedies. In the event Vice President breaches his obligations under
this Agreement, the Company, in addition to being entitled to exercise all
rights granted by the law, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. Vice President
acknowledges that the Company shall suffer irreparable harm in the event of a
breach or prospective breach of any of the provisions of this Section 10 and
that any monetary damages would not be adequate relief. Accordingly, the Company
shall be entitled to injunctive relief in any federal or state court of
competent jurisdiction located in Salt Lake County in the State of Utah, or in
any state in which Vice President resides.

 

11.         General Provisions.

 

11.1.       Notices. Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Vice President at the address as listed on the
Company payroll.

 

11.2.       Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

 

11.3.       Waiver. Any waiver of any breach of any provisions of this Agreement
must be in writing to be effective, and it shall not thereby be deemed to have
waived any preceding or succeeding breach of the same or any other provision of
this Agreement.

 

11.4.       Complete Agreement. This Agreement and the other agreements referred
to herein constitute the entire agreement between Vice President and the Company
with regard to this subject matter and is the complete, final, and exclusive
embodiment of the Parties’ agreement with regard to this subject matter. This
Agreement is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations. It is entered into
without reliance on any promise or representation other than those expressly
contained herein, and it cannot be modified or amended except in a writing
signed by a duly authorized officer of the Company.

 

11.5.       Counterparts. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.

 

11.6.       Headings. The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

 

 8 

 

  

11.7.       Successors and Assigns. This Agreement is intended to bind and inure
to the benefit of and be enforceable by Vice President and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Vice President may not assign any of his duties hereunder. In
addition, Vice President may not assign any of his rights hereunder without the
written consent of the Company.

 

11.8.       Tax Withholding and Indemnification. All payments and awards
contemplated or made pursuant to this Agreement will be subject to withholdings
of applicable taxes in compliance with all relevant laws and regulations of all
appropriate government authorities. Vice President acknowledges and agrees that
the Company has neither made any assurances nor any guarantees concerning the
tax treatment of any payments or awards contemplated by or made pursuant to this
Agreement. Vice President has had the opportunity to retain a tax and financial
advisor and fully understands the tax and economic consequences of all payments
and awards made pursuant to the Agreement.

 

11.9.       Choice of Law. All questions concerning the construction, validity
and interpretation of this Agreement will be governed by the laws of the State
of Utah, without regards to conflicts of law. Any dispute arising out of this
Agreement, or the breach thereof, shall be brought in a court of competent
jurisdiction in Salt Lake County, the State of Utah; the parties expressly
consenting to venue in Salt Lake County, the State of Utah. Each Party shall be
responsible for its own costs and expenses (including attorney fees) incurred in
connection with the enforcement of such Party’s rights hereunder.

 

[Signature Page Follows]

 

 9 

 

 

In Witness Whereof, the Parties have executed this Agreement on the date
indicated.

 

  Lipocine Inc.

 

Date: November 5, 2018 By: /s/ Mahesh Patel



  Mahesh Patel, Ph.D.   President and CEO       Vice President

 

Date: November 5, 2018 /s/ Nachiappan Chidambaram



  Nachiappan Chidambaram

 

[Signature Page to Employment Agreement – Nachiappan Chidambaram]

 



   

